     Case 2:19-cv-02343-TLN-AC Document 20 Filed 07/29/21 Page 1 of 4


 1   Kent M. Henderson (SBN 139530)
     Angel Carrazco Jr. (SBN 230845)
 2   GUIZAR, HENDERSON & CARRAZCO, L.L.P.
     18301 Irvine Blvd.
 3   Tustin, CA 92780
     Tel: (714) 541-8600
 4   Fax: (714) 541-8601
     E-mail: hendolaw@gmail.com
 5   Attorneys for Plaintiff Francisco Hurtado
 6   ROB BONTA, State Bar No. 202668
     Attorney General of California
 7   PETER A. MESHOT, State Bar No. 117061
     Supervising Deputy Attorney General
 8   LEEANN E. WHITMORE, State Bar No. 214870
     Deputy Attorney General
 9     1300 I Street, Suite 125
       P.O. Box 944255
10     Sacramento, CA 94244-2550
       Telephone: (916) 210-7515
11     Fax: (916) 322-8288
       E-mail: LeeAnn.Whitmore@doj.ca.gov
12   Attorneys for Defendants State of California, by and
     through the California Highway Patrol and Edgardo
13   Yepez
14

15                            IN THE UNITED STATES DISTRICT COURT
16                      IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
17

18

19   FRANCISCO HURTADO, AN                                     Case No.: 2:19-cv-02343-TLN-AC
     INDIVIDUAL,
20
                                              Plaintiff,       JOINT STIPULATION REGARDING
21                                                             MODIFICATION OF THE PROPOSED
                   v.                                          SCHEDULED ORDER AND ORDER
22

23   STATE OF CALIFORNIA; CALIFORNIA
     HIGHWAY PATROL; EDGARDO YEPEZ
24   AKA EDGARDO LOPEZ; AND DOES 1
     THROUGH 100, INCLUSIVE,
25
                                          Defendants. Action Filed: April 2, 2019
26

27   ///
28   ///
                                                           1
               Joint Stip. Regarding Modification of the Proposed Scheduled Order & Order (2:19-cv-02343-TLN-AC)
      Case 2:19-cv-02343-TLN-AC Document 20 Filed 07/29/21 Page 2 of 4


 1         TO THE CLERK OF THE COURT AND TO THE HONORABLE TROY L.
 2   NUNLEY, UNITED STATES DISTRICT COURT JUDGE:
 3         The Court issued the original scheduling order in this case on January 29, 2021 based on
 4   the stipulation of the parties. (ECF No. 16) The parties have completed numerous depositions and
 5   written discovery. Plaintiff is continuing to treat and defense counsel has just subpoenaed updated
 6   treatment records. Plaintiffs counsel has agreed to produce plaintiff for an orthopedic medical
 7   examination and mental health examinations with a neuropsychologist and a psychiatrist. The
 8   orthopedic examination has been scheduled for August 25, 2021 and the neuropsychologist
 9   examination is scheduled for September 13, 2021. These dates will allow the medical providers to
10   have the records. The parties are currently awaiting dates for the psychiatric examination.
11   The parties by and through their respective counsel have agreed to modify the scheduling order
12   dates to allow this discovery to take place as follows:
13
              Matter                      Current Date                           Requested New Date
14      Non-Expert Discovery
        Cut-Off (includes                 August 13, 2021                        October 7, 2021
15      hearing of discovery
        motions)
16

17      Initial Rule 26 Expert    August 20, 2021                                October 15, 2021
        Disclosure and Exchange
18      of Initial Expert Reports
19
        Last Day to file Motions          September 3, 2021                      October 29, 2021
20

21      Rule 26 Rebuttal Expert September 10, 2021                               November 1, 2021
        Disclosure and Exchange
22      of Rebuttal Expert
        Reports
23

24

25         Modification of the Court’s scheduling order requires a showing of good cause, Fed. R.
26   Civ. P. 16(b), and good cause requires a showing of due diligence, Johnson v. Mammoth
27   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). To establish good cause, the party seeking
28
                                                         2
                Joint Stip. Regarding Modification of the Proposed Scheduled Order & Order (2:19-cv-02343-TLN-AC)
     Case 2:19-cv-02343-TLN-AC Document 20 Filed 07/29/21 Page 3 of 4


 1   the modification of the scheduling order must generally show that even with the exercise of due
 2   diligence, they cannot meet the requirement of this order. Id. The court may also consider the
 3   prejudice to the party opposing the modification. Id. If the party seeking to amend the
 4   scheduling order fails to show due diligence the inquiry should end and the court should not grant
 5   the motion to modify. Zivkovic v. Southern California Edison Co., 302 F.3d 1080, 1087 (9th Cir.
 6   2002)
 7           Here, the parties have diligently conducted discovery and reached an agreement regarding
 8   production of plaintiff for physical and mental examinations without the need for court
 9   intervention. However, based on the providers’ schedule the dates they are available is after the
10   current scheduling order.
11           The parties agree that the above modification of the scheduling order is necessary.
12   Dated: July 28, 2021                    GUIZAR, HENDERSON & CARRAZCO, LLP
13
                                             By:     /s/ Angel Carrazo, Jr.
14                                                   Humberto Guizar
                                                     Kent M. Henderson
15
                                                     Angel Carrazco, Jr.
16                                                   Attorneys for Plaintiff Francisco Hurtado
17

18   Dated: July 27, 2021                      Respectfully submitted,

19                                             ROB BONTA
                                               Attorney General of California
20                                             PETER A. MESHOT
                                               Supervising Deputy Attorney General
21

22
                                               /s/ LeeAnn E. Whitmore
23                                             LEEANN E. WHITMORE
                                               Deputy Attorney General
24                                             Attorneys for Defendants State of California by and
                                               through California Highway Patrol and Edgardo Yepez
25

26

27

28
                                                         3
                Joint Stip. Regarding Modification of the Proposed Scheduled Order & Order (2:19-cv-02343-TLN-AC)
     Case 2:19-cv-02343-TLN-AC Document 20 Filed 07/29/21 Page 4 of 4


 1
            TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD
 2
     HEREIN:
 3
            The Court, having reviewed the Stipulation of the parties regarding scheduling, and good
 4
     cause appearing therefore, hereby modifies the scheduling order as follows:
 5

 6
        Matter                           Current Date                           New Date
 7      Non-Expert Discovery Cut-
        Off (includes hearing of         August 13, 2021                        October 7, 2021
 8      discovery motions)
 9
        Initial Rule 26 Expert           August 20, 2021                        October 15, 2021
10      Disclosure and Exchange of
        Initial Expert Reports
11

12      Last Day to file Motions         September 3, 2021                      October 29, 2021

13
        Rule 26 Rebuttal Expert          September 10, 2021                     November 1, 2021
14      Disclosure and Exchange of
        Rebuttal Expert Reports
15

16
     IT IS SO ORDERED:
17
     DATED: July 29, 2021
18

19
                                                              Troy L. Nunley
20                                                            United States District Judge
21

22

23

24

25

26

27

28
                                                        4
               Joint Stip. Regarding Modification of the Proposed Scheduled Order & Order (2:19-cv-02343-TLN-AC)
